NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JOHN CALEB STEINBRUGGER, Appellant.

                             No. 1 CA-CR 14-0070
                               FILED 10-30-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-160197-002
                 The Honorable Robert E. Miles, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Farnum, Phoenix
By Nicole T. Farnum
Counsel for Appellant
                         STATE v. STEINBRUGGER
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


B R O W N, Judge:

¶1            John Caleb Steinbrugger appeals his convictions and
sentences for aggravated robbery and aggravated assault. Counsel for
Steinbrugger filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising that
after searching the record on appeal, she was unable to find any arguable
grounds for reversal. Steinbrugger was granted the opportunity to file a
supplemental brief in propria persona, but he has not done so.1

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). We
view the facts in the light most favorable to sustaining the conviction and
resolve all reasonable inferences against Steinbrugger. State v. Guerra, 161
Ariz. 289, 293, 778 P.2d 1185, 1189 (1989). Finding no reversible error, we
affirm.

¶3            In June 2013, Steinbrugger was indicted for one count of
aggravated robbery, a class 3 felony, in violation of Arizona Revised
Statutes (“A.R.S.”) section 13-1903(A) and one count of aggravated assault,
a class 4 felony, in violation of A.R.S. § 13-1204(A)(3). The following
evidence was presented at trial.

¶4           At approximately 5:00 a.m. on November 15, 2011, the victim
was asleep on the couch at a friend’s apartment. Steinbrugger and two
other men, K.B. and R.B., knocked on the door and the victim’s friend
permitted them to enter, waking the victim. K.B., who was previously
acquainted with the victim, demanded to use the victim’s laptop, which
was located in a bag near the couch where the victim was now sitting.



1      Steinbrugger filed a Motion for Extension of Time to file his
supplemental brief on September 5, 2014. Per this court’s prior order, his
supplemental brief was due on July 14, 2014. We therefore deny the motion
as untimely.


                                       2
                       STATE v. STEINBRUGGER
                         Decision of the Court

When the victim refused, K.B. threatened that the other two men would
harm the victim if he did not comply with the request.

¶5           K.B. then stepped outside the apartment and Steinbrugger
and R.B. attacked the victim, punching him in the face several times,
causing fractures. The two assailants then grabbed the laptop and other
items and ran from the apartment along with K.B. Soon after the incident,
Steinbrugger realized he had left his cell phone at the apartment.

¶6              Police responded to the victim’s 9-1-1 call and found him
outside the apartment with blood on his face. The victim was hospitalized
for four days and underwent two surgeries as a result of the injuries. After
being released from the hospital, the victim discovered in his personal
effects a cell phone that did not belong to him. He turned the phone over
to police, who determined that it belonged to Steinbrugger.

¶7           A jury found Steinbrugger guilty as charged. Prior to
sentencing, the court found that Steinbrugger had two prior felony
convictions, making him a Category 3 repetitive offender.            After
considering various mitigating factors, the court sentenced Steinbrugger to
minimum concurrent sentences of 10 years for aggravated robbery and 8
years for aggravated assault. Steinbrugger received credit for 41 days of
presentence incarceration. This timely appeal followed.

¶8           We have searched the entire record for reversible error and
find none. All of the proceedings were conducted in accordance with the
Arizona Rules of Criminal Procedure. The record shows Steinbrugger was
present at all pertinent proceedings and was represented by counsel.
Steinbrugger had an opportunity to speak before sentencing, and the
sentences imposed were within the statutory limits. Accordingly, we affirm
Steinbrugger’s convictions and sentences.




                                     3
                        STATE v. STEINBRUGGER
                          Decision of the Court

¶9             Upon the filing of this decision, counsel shall inform
Steinbrugger of the status of the appeal and his options. Defense counsel
has no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Steinbrugger shall have thirty days from the date of this decision to
proceed, if he so desires, with a pro per motion for reconsideration or
petition for review.




                                 :gsh




                                        4